FF WY WY

\© oo ~~ nN a

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:17-cr-00312-RSM Document 116 Filed 07/20/21 Page 1 of 2

The Honorable Ricardo S. Martinez

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,
Plaintiff
Vv.
SHAWN MICHAEL SAM,

Defendant.

 

 

NO. CR17-312

ORDER CONTINUING TERM OF
SUPERVISION

The Court, having considered violations asserted in the Petitions filed by the

United States Probation Office on January 23, 2020 and July 28, 2020, the Defendant’s

admission to the violations, and the recommendations set forth by the parties, HEREBY

ORDERS that the term of supervised release that commenced on September 27, 2019,

continue in full effect.

/
if

Order Continuing Term of Supervision

(United States v. Shawn Michael Sam, CR17-312) - 1

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
& WwW LY

© oo | an tn

10

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:17-cr-00312-RSM Document 116 Filed 07/20/21 Page 2 of 2

 

    

 

DATED this AO™ day of July, 2021.
ICSU

RICARDO S. MARTINEZ

CHIEF UNITED STATES DISTRICT JUDGE
Presented by:

Ad. & Com
REBECCA S. COHEN
Assistant United States Attorney
UNITED STATES ATTORNEY

Order Continuing Term of Supervision
(United States v. Shawn Michael Sam, CR17-312) - 2

700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
